Citation Nr: 0701863	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

J. Kang, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to October 
1944.  He died in November 2003.  The appellant was the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  June 2004 determination rendered by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA), 
which denied service connection for the cause of the 
veteran's death, accrued benefits, and death pension 
benefits.

The appellant was scheduled to appear at a personal hearing 
to be held at the ROIC in August 2006.  

FINDINGS OF FACT

1.  The veteran served on active duty from April 1942 to 
October 1944.

2.  In August 2006, the Board was notified by the Department 
of Veterans Affairs  Regional Office and Insurance Center in 
Philadelphia, Pennsylvania, that the appellant died in April 
2006.


CONCLUSION OF LAW

The Board is without jurisdiction to adjudicate the merits of 
the claims of entitlement for service connection for the 
cause of the veteran's death, accrued benefits, and non-
service connected death pension benefits.  38 U.S.C.A. § 
7104(a) (West 2002& Supp. 2005); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).   This appeal 
on the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2006).


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


